Case 2:20-cv-00108-SPC-NPM Document 35 Filed 03/26/21 Page 1 of 2 PageID 291




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


EMPLOYERS INSURANCE
COMPANY OF WASSAU,

             Plaintiff,

v.                                                 Case No. 2:20-cv-108-SPC-NPM

REDLANDS CHRISTIAN MIGRANT
ASSOCIATION, INC.,

             Defendant.


                                      ORDER

      Before the Court is Defendant’s Motion to Compel Discovery Responses from

Plaintiff, Employers Insurance Company of Wausau (Doc. 33). Plaintiff has failed

to timely respond or object to Defendant’s discovery requests and has failed to confer

with defense counsel for an extension of time to respond. This is not the first time

Plaintiff has refused to meet deadlines or prosecute this case. Even now, Plaintiff

failed to respond to the instant motion to compel, and the time to do so has lapsed;

therefore, the motion is unopposed. See M.D. Fla. R. 3.01(c)

      It is ORDERED:

      1) Defendant’s Motion to Compel (Doc. 33) is GRANTED in part. All

         objections other than privilege are waived. Plaintiff must answer
Case 2:20-cv-00108-SPC-NPM Document 35 Filed 03/26/21 Page 2 of 2 PageID 292




         Defendant’s First Set of Interrogatories, First Request for Production, and

         produce all nonprivileged responsive documents by April 9, 2021.

      2) Defendant’s other requested forms of relief, including attorney’s fees for

         filing the motion, are DENIED for failure to comply with Local Rule

         3.01(g).

      DONE and ORDERED in Fort Myers, Florida on March 26, 2021.




                                         2
